UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-7100



NANCY JANE SMITH,

                                               Plaintiff - Appellant,

          versus

JACQUELINE JOHNSON-CURL, Dr., D.D.S.; C. JAMES
HARLAND, Dr., D.O.C., Chief Dentist,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-95-968-3)


Submitted:   November 21, 1996             Decided:   December 4, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Nancy Jane Smith, Appellant Pro Se.     Sandra Morris Holleran,
MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P., Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the magistrate judge's order denying

relief on her 42 U.S.C. § 1983 (1994) complaint.* We have reviewed
the record and the magistrate judge's opinion and find no revers-

ible error. Accordingly, we affirm on the reasoning of the magis-

trate judge. Smith v. Johnson-Curl, No. CA-95-968-3 (E.D. Va. June
24, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         AFFIRMED




      *
        The parties consented to the jurisdiction of the United
States Magistrate Judge under 28 U.S.C. § 636(c)(1) (1994).

                                2